          Case 2:20-cv-01579-JAD-NJK Document 24 Filed 03/02/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7
     SAFECO INSURANCE COMPANY OF
 8   AMERICA,                                              Case No.: 2:20-cv-01579-JAD-NJK
 9          Plaintiff(s),                                                 Order
10   v.
11   AIR VENT, INC., et al.,
12          Defendant(s).
13        To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
14 1(a). The parties are hereby ORDERED to file, no later than March 9, 2021, a joint proposed
15 discovery plan.
16        IT IS SO ORDERED.
17        Dated: March 2, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
